543 F.2d 552
UNITED STATES of America, Plaintiff-Appellee,v.Guadalupe PRESAS, Jr., Defendant-Appellant.
No. 76-1884
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
Dec. 6, 1976.

Roland E. Dahlin, II, Federal Public Defender, Karen K. Friedman, Charles S. Szekely, Jr., Asst. Federal Public Defenders, Houston, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U.S. Atty., James R. Gough, George A. Kelt, Jr., Robert A. Berg, Asst. U.S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before GODBOLD, HILL and FAY, Circuit Judges.
PER CURIAM:


1
In the recent case of Sifuentes v. United States, affirmed sub nom., United States v. Martinez-Fuerte, --- U.S. ----, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976), the Supreme Court held that stops, as in the case at bar, for brief questioning routinely conducted at such permanent checkpoints as Sarita, Texas are consistent with the Fourth Amendment.


2
In this case as appellant's automobile approached the point where the Border Patrolman was standing, the officer shined his flashlight on the front license plate and saw a marijuana brick hidden behind the grill of the car.


3
The sighting of the marijuana in the plain view of the officer clearly justified the seizure of the contraband and appellant's conviction is


4
AFFIRMED.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I